Citation Nr: 0534566	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for complex 
partial seizure disorder with secondary generalization, 
currently rated as 60 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder impingement syndrome and bursitis.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease and right shoulder 
impingement syndrome.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to June 
1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied an increased evaluation in excess of 
40 percent for complex partial seizure disorder with 
secondary generalization; granted entitlement to service 
connection for degenerative joint disease and impingement 
syndrome of the right shoulder, and assigned a 20 percent 
evaluation; granted entitlement to service connection for 
impingement syndrome and bursitis of the left shoulder, and 
assigned a 20 percent evaluation; and granted entitlement to 
service connection for epicondylitis of the left elbow, and 
assigned a 10 percent evaluation. 

In February 2004, the RO increased the evaluation for complex 
partial seizure disorder to 60 percent.  Because the increase 
in the initial evaluation of the veteran's seizure disorder 
does not represent the maximum rating available for the 
disability, the veteran's claim challenging the propriety of 
the initial evaluation for his seizure disorder remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, such as 
the claim before the Board, is an original claim as opposed 
to a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.  In view of the 
foregoing, the Board has characterized the claims for higher 
ratings for the veteran's right and left shoulder 
disabilities on appeal as indicated on the title page, which 
reflects that the claims involve the propriety of the initial 
and subsequent evaluations.  Id.

An RO decision in August 2002 granted the veteran's claim for 
a total (100 percent) compensation rating based upon 
individual unemployability.  

In a June 2004 decision, the Board denied an initial or 
staged rating in excess of 10 percent for the veteran's 
epicondylitis of the left elbow.  Accordingly, that issue is 
no longer on appeal.  The Board remanded the other three 
claims on appeal in April 2003, and again June 2004 for 
additional development of the claims.  The case has been 
returned for further appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected complex partial seizure 
disorder with secondary generalization does not more nearly 
approximate an average of at least one major seizure in three 
months over the last year or more than 10 minor seizures per 
week.

2.  The veteran's service-connected non-dominant left 
shoulder disability is manifested by an impingement syndrome 
with a history of bursitis, mild degenerative changes on X-
ray and some guarding on range of motion due to pain, but the 
medical evidence shows no more than limitation of left arm 
motion to the area midway between the side and shoulder level 
at ant time since receipt of the claim.

3.  The veteran's service-connected dominant right shoulder 
disability is manifested by degenerative joint disease, an 
impingement syndrome and some guarding on range of motion due 
to pain, but the medical evidence shows no more than 
limitation of right arm motion at the shoulder level at ant 
time since receipt of the claim; the limited motion has not 
more nearly approximated to the area midway between the side 
and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for complex partial seizure disorder with secondary 
generalization have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8910 (2005).
2.  The criteria for an initial or staged rating in excess of 
20 percent for left shoulder impingement syndrome and 
bursitis have not been met.  38 U.S.C.A. § 1155 (2002 & Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5019-5003, 5201 (2005).

3.  The criteria for an initial or staged rating in excess of 
20 percent for degenerative joint disease and right shoulder 
impingement syndrome have not been met.  38 U.S.C.A. § 1155 
(2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5010-5003, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran dated in June 2003 and December 2004.  The veteran 
was told what was required to substantiate his claims and 
about his and VA's respective duties.  He was also asked to 
submit evidence and/or information, which would include that 
in his possession, to the RO.  

The veteran's claim was initially adjudicated by the RO in 
May 2001.  Adequate notice was not provided to the veteran 
prior to initial adjudication of his claim.  However, any 
defect with respect to the timing of the VCAA notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letters was subsequently considered by 
the RO.  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  In the June 2004 Remand of the 
Board, the RO was directed, in pertinent part, to request 
information regarding the veteran's seizure disorder from a 
D. P., and a letter to this effect was sent to D. P. in July 
2004.  This letter was returned as undeliverable, and the 
veteran was informed of this by letter from VA dated in 
December 2004, wherein the veteran was asked whether he 
wished to proceed with his appeal without this information or 
if he had a current address for D. P.  The veteran did not 
respond to this letter.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in November 
2000, March 2001, and July 2003, and his claims folder was 
reviewed by the respective VA examiners in conjunction with 
conducting the examinations.  The evaluations were thorough 
in nature and provided findings that are more than adequate 
for rating purposes.  That is, the evidence is sufficient to 
determine whether higher initial ratings or an increased 
staged rating is appropriate for the veteran's seizure 
disorder or either of his shoulder disabilities.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

The requirements of the VCAA have been met by the RO to the 
extent possible and the Board turns to an evaluation of the 
veteran's claims on the merits.

Higher ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as 
noted above, as the claims for higher ratings for the 
veteran's right and left shoulder disabilities is from an 
appeal from an initial grant of service connection and 
originally assigned ratings, separate ratings may be assigned 
for separate time periods that are under evaluation.  
Fenderson v. West, 12 Vet. App. 119 (1999).



Complex partial seizure disorder with secondary 
generalization

The veteran's service-connected complex partial seizure 
disorder with secondary generalization is currently rated as 
60 percent disabling under the criteria for rating grand mal 
epilepsy.  See 38 C.F.R. § 4.124a, Diagnostic Code 9810 
(2005).  Pursuant to this code provision, the General Rating 
Formula for Major and Minor Epileptic Seizures requires that 
for the assignment of a 60 percent disability rating, there 
must be evidence of major or minor seizures averaging at 
least one major seizure in four months over the last year; or 
nine to ten minor seizures per week.  An 80 percent 
disability rating may be assigned for major or minor seizures 
averaging at least one major seizure in three months over the 
last year; or more than 10 minor seizures weekly.  A 100 
percent disability rating may be assigned for major or minor 
seizures averaging at least one major seizure per month over 
the last year.

It is noted that a major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).  When continuous medication is shown 
necessary for control of epilepsy, the minimum evaluation 
will be 10 percent. This rating will not be combined with any 
other rating for epilepsy.  In the presence of major and 
minor seizures, the predominating type is to be rated.  There 
will be no distinction between diurnal and nocturnal major 
seizures.  See Notes following 38 C.F.R. § 4.124a, Diagnostic 
Codes 9810, 9811 (2005).  

VA outpatient treatment records, dated from September 1998 to 
March 2002, show that the veteran reported a grand mal 
seizure in March 2000 and another in September 2000, and that 
he had been seen frequently for monitoring of his medication 
and treatment of symptoms associated with his seizure 
disorder.

A VA examination report dated in February 2001 shows that the 
veteran indicated that over the years he had some difficulty 
managing his seizure disorder, and that for a time they had 
stopped.  He indicated they started again about two years 
earlier and were more violent than before.  He described 
severe pain in his shoulders associated with the violent 
seizure activity.  He reported taking daily medication and 
had somewhat better seizure control, though he still had some 
violent seizures, with the last one being about ten weeks 
earlier.  He had since that time also had two or three 
episodes of just having an aura of a strange taste in his 
mouth.

Neurological examination revealed that the veteran was 
oriented and alert.  His visual fields were full to 
confrontation and double simultaneous stimulation.  The 
extraocular movements were full and the pupils equal and 
reactive to light and accommodation.  There was no facial 
asymmetry and no dysarthria.  Sensation was intact to 
vibration and light touch in the upper and lower extremities.  
Strength and tone were normal.  There was no tremor of the 
outstretched hand.  Finger-to-nose was done well, 
bilaterally.  There was no Romberg sign.  His gait was normal 
and deep tendon reflexes were somewhat diminished throughout, 
but present with reinforcement.  The toes were down going to 
plantar stimulation.  The diagnosis was complex partial 
seizures with secondary generalization.  He appeared to have 
sustained some chronic injury to his shoulders related to the 
violence of the seizures, and this had interfered with his 
work function and worsened his disability. 

A VA examination report dated in July 2003 shows that the 
veteran reported that he experienced seizures at night while 
asleep.  He indicated that he had never seen one but when he 
would regain consciousness, he would see the residuals of 
injuries associated thereto.  He added that in 1998 he had 
had no seizures since 1992, but thereafter, he experienced 
three grand mal seizures per year, with the last being in 
April 2003.  The diagnosis was seizure disorder, under fairly 
good control.

In September 2003, the veteran was scheduled to complete a VA 
Social and Industrial Survey, but he refused to complete the 
survey.

A lay statement from D. S., a colleague of the veteran, 
received in August 2004 shows that D. S. had known the 
veteran for 10 years and had worked with him at East Texas 
Machines from 1998 to 1999.  It was indicated that the 
veteran had a history of at least two seizures at work and 
that his problems at work were a result of the seizures.

A lay statement from G. I., a supervisor with PMT Inc., 
received in October 2004, shows that he had witnessed the 
veteran having a seizure.  It was indicated that following 
the seizure, the veteran appeared to be confused, 
uncoordinated and was similar to a "slobbering drunk."  
After about 15 to 20 minutes he would regain consciousness 
and was able to answer questions and recognize his 
surroundings.  It was also noted that the effects of the 
seizure would last about two weeks, wherein the veteran would 
report a bad taste in his mouth and a running nose.  G.I. 
indicated that the veteran's limitations were known to the 
supervisor.

VA outpatient treatment records, dated from April 2004 to 
June 2005, show that the veteran reported having had a 
seizure because he woke up with a broken toe and things were 
knocked over in his room.  He added that this had been his 
third or fourth seizure of the year, and that he would 
experience occasional mouth injury.  His medication was 
increased and he was referred to his primary care physician.  
An outpatient treatment record dated in May 2004 indicated 
that the veteran had been treated for a seizure in April 
2004, but that he had not experienced any seizures since.  He 
did note stressful dreams and feeling depressed.

A VA psychiatric consultation report dated in June 2004 shows 
that the veteran was alert, oriented, calm, polite and well-
groomed.  His appearance, behavior, and affect were all 
appropriate to the situation. He was not hallucinating and 
did not express any delusions.  He did not demonstrate any 
suicidal or homicidal ideation; insight and judgment were 
adequate; and he participated intelligently in his treatment 
planning.  The examiner assessed depressive disorder and 
seizure disorder and recommended an increase in medication 
with a return to the clinic in six weeks.

A VA outpatient treatment record dated in May 2005 shows that 
the veteran had not seen his care provider since May 2004.  
He reported experiencing nausea when taking some of his 
medication, so he stopped taking them.  He denied 
experiencing any seizures even having stopped the medication.  
The assessment was seizure disorder with no recurrence, 
despite not taking the medication.

Applying the relevant medical evidence in this case to the 
criteria set forth above, the Board finds that the number of 
seizures more nearly approximate the assignment of a 60 
percent disability evaluation under Diagnostic Code 8910.  
See 38 C.F.R. §§ 3.102, 4.7.  That is, the medical evidence 
does not show that the frequency of major or minor seizures 
more nearly approximates an average of at least one major 
seizure in three months over the last year or more than 10 
minor seizures weekly.  On examination in June 2003, the 
veteran reported experiencing three grand mal seizures per 
year, with the last being in April 2003.  Moreover, in May 
2005, the veteran reported that, even after he stopped taking 
some of his medication, he did not experience any additional 
seizures.  The assessment was seizure disorder with no 
recurrence, despite not taking the medication.  The evidence 
shows that the veteran has been on medication off and on for 
his seizure disorder, but that he has no more than three 
episodes of a major seizure annually.  

The Board has considered the statements of D. S. and G. I., 
wherein the veteran was said to have experienced major 
seizures in their presence.  However, as lay persons, they 
are not competent to provide medical opinions, and their 
assertions as to medical diagnosis (i.e., grand mal seizure) 
cannot constitute medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the statements 
do not indicate that the veteran experienced more than three 
major seizures in a one year period.

In light of the above clinical findings, the preponderance of 
the evidence is against a rating in excess of 60 percent for 
the veteran's service-connected complex partial seizure 
disorder with secondary generalization as the medical 
evidence of record, as well as the lay evidence, indicates 
that he has not experienced more than ten minor seizures 
weekly or at least one major seizure every three months over 
a years time.  See 38 C.F.R. §§ 4.7, 4.121, 4.124a, 
Diagnostic Codes 8910, 8911. 




Bilateral shoulder disorder

The veteran's non-dominant left shoulder disorder has been 
rated pursuant to Diagnostic Code 5019, which provides that 
it should be rated under the respective diagnostic codes for 
limitation of motion of the affected part, as degenerative 
arthritis, under Diagnostic Code 5003.The veteran's dominant 
right shoulder disorder has also been rated pursuant to 
Diagnostic Code 5003, which provides the rating criteria for 
degenerative arthritis. 

Pursuant to Diagnostic Code 5003, arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved. 38 C.F.R. § 4.71a, Code 5003 
(2005).  When the limitation of motion of a specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  For the purposes of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are each 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f) (2005).

Limitation of motion of the arm is rated pursuant to 
Diagnostic Code 5201, which provides that a 20 percent 
disability rating is warranted where the motion of either the 
major or minor arm is limited to the shoulder level.  A 20 
percent evaluation is warranted where the motion of the minor 
arm is limited to the area midway between the side and 
shoulder level.  A 30 percent evaluation is warranted where 
the motion of the major arm is limited to the area midway 
between the side and shoulder level.  A 30 percent evaluation 
is warranted where the motion of the minor arm is limited to 
25 degrees from the side.  The maximum 40 degree evaluation 
is warranted where the motion of the major arm is limited to 
25 degrees from the side.

In evaluating musculoskeletal disabilities, functional 
impairment must also be assessed and the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment, must be determined. 38 C.F.R. § 
4.10 (2005).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2005).  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2005).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA outpatient treatment records dated from September 1998 to 
November 2000 show that the veteran reported shoulder pain 
due to injuries sustained during seizures.  X-rays were taken 
which found that he had degenerative changes in the right 
shoulder joint but none in the left.  A diagnosis of 
bilateral impingement syndrome, degenerative joint disease of 
the right shoulder, and bursitis of the left shoulder, was 
provided.  

A VA examination report dated in November 2000 shows that the 
veteran reported intensive grinding and pressure exerted on 
his bilateral shoulders when experiencing a seizure episode.  
The pain in the shoulders would be excruciating after the 
seizure and would last at least three to four weeks.  He 
indicated that the pain was extremely severe in both 
shoulders and that stiffness was present.  He reported taking 
medication for the symptoms associated thereto.  There were 
no surgeries on the shoulders.  There was no dislocation or 
recurrent subluxation or inflammatory arthritis.  The veteran 
indicated that he was in production work as a mechanic and 
that this impaired his ability to lift any weight.  He also 
noted that activities involved with raising of both upper 
extremities were impaired.  Even the daily activities like 
brushing and eating, as well as overhead activities, were 
impaired because of elevation that required the arms.  He 
indicated that he was right hand dominant, and that he would 
eat and write with the right hand.  Physical examination 
revealed range of motion of the bilateral shoulders of 85 
degrees of abduction and 90 degrees of flexion.  (Normal 
flexion is 180 degrees; normal abduction is 180 degrees.  See 
38 C.F.R. § 4.71a, Plate V.)  Extension and external rotation 
could not be performed due to pain.  There was no additional 
limitation of range of motion or joint function due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  Pain in the right shoulder would 
start in the shoulder and radiate to the middle part of the 
right arm.  Pain in the left shoulder was also in this 
manner, though of a slightly lesser level than in the right 
shoulder.  There was guarding of movement.  There was no 
ankylosis present.  The diagnosis was bilateral shoulder 
impingement with left shoulder X-rays negative and right 
shoulder indicating a post-traumatic degenerative joint 
disease.

VA outpatient treatment records dated from February 2001 to 
March 2002 show continued intermittent treatment for symptoms 
associated with a bilateral shoulder disorder.  

A VA examination report dated in November 2001 shows that the 
veteran reported a three year history of bilateral shoulder 
pain, left greater than right.  The patient was said to be 
right hand dominant.  He reported never having had any 
dislocations of his shoulders following a grand mal seizure, 
but felt a grinding in his shoulders and increased pain after 
each episode.  He described pain with range of motion of the 
shoulders, but denied any weakness or numbness.   Physical 
examination revealed the right shoulder had forward flexion 
to 110 degrees, abduction to 90 degrees, external rotation to 
50 degrees, internal rotation to 60 degrees.  Rotator cuff 
strength was 5/5 at supraspinatus, infraspinatus and 
subscapularis.  The left shoulder was non-tender to 
palpation, had forward flexion of 100 degrees, abduction to 
90 degrees, external rotation to 40 degrees, and internal 
rotation to 50 degrees (normal internal and external motion 
of the shoulder is to 90 degrees.  See 38 C.F.R. § 4.71a, 
Plate V.).  There was pain with range of motion.  Rotator 
cuff strength was 5/5 at supraspinatus, infraspinatus, and 
subscapularis.  Spurling's and Hoffman's tests were negative.  
X-rays of the bilateral shoulders showed severe degenerative 
joint disease of the glenohumeral joint with osteophytes 
present.  The assessment, in pertinent part, was bilateral 
shoulder degenerative joint disease.  

A VA examination report dated in July 2003 shows that the 
veteran reported that both shoulders would ache upon over 
head activities, left worse than right, and that both 
shoulders would also ache during cold weather, even if not 
using them.  At times he would feel sharp pain on either 
shoulder over the upper part of the deltoids and grinding 
sound on both.  He noted that he would try to avoid steady or 
repetitive over head activities with either shoulder, 
otherwise moderate aching would result, lasting 15 to 30 
minutes.  There was additional limitation of range of motion 
during flare up of both shoulders with lack of endurance for 
about 15 to 30 minutes.  There were no episodes of 
dislocation or recurrent subluxation and no inflammatory 
arthritis.  The veteran described that he had been unemployed 
following bankruptcy of the company he used to work for as a 
machinist 11/2 years earlier.  Steady or repeated overhead 
activities were usually avoided, otherwise he was not 
affected.

Physical examination revealed guarding and tightness 
beginning at 85 degrees on both shoulders all the way to 160 
degrees, but none after 160 degrees during abduction and 
adduction.  (Initially, the veteran did not want to go 
farther than 90 degrees).  He was able to put both hands on 
his head without difficulty and also touched his lower back.  
There was normal and equal strength of both shoulders, but 
decreased above 90 degrees due to pain.  There was additional 
limitation of motion or joint function of the shoulders if 
range of motion was above 90 degrees, secondary to pain.  
There was mild tenderness upon mashing either deltoid and on 
lateral epicondile.  There was no ankylosis present and no 
constitutional signs of inflammatory arthritis.  Neurologic 
examination was normal.  X-rays revealed osteophyte 
degenerative changes glenoid of the left scapula and inferior 
border of the humerus with a normal joint space and bony 
trabecular in the anterior-posterior and rotation view of the 
left shoulder.  The diagnosis, in pertinent part, was 
degenerative joint disease of the right and left shoulders.

In September 2003, the veteran was scheduled to complete a VA 
Social and Industrial Survey, but he refused to complete the 
survey.

VA outpatient treatment records dated from April 2004 to June 
2005 show that the veteran was treated intermittently for 
symptoms associated with reported shoulder pain, right 
greater than the left.  Physical examination revealed no 
joint swelling, but slight tenderness in the shoulder joint.  
Chronic right shoulder pain with X-ray evidence of 
osteoarthritis was assessed.  An orthopedic note dated in 
June 2004 showed reported bilateral shoulder pain, with 
abduction to 90 degrees with pain and flexion to 100 degrees 
with pain, bilaterally.  X-rays showed spurring of the 
glenoid and humeral head.  The veteran was able to place his 
hands on his head with difficulty and could reach his mid-
back at waist level.  The assessment was degenerative joint 
disease and adhesive capsulitis, bilaterally, and cortisone 
was injected into both shoulders.

In her October 2004 lay statement, G. I. noted that the 
veteran had reported extreme pain in his arms and upper body 
following a seizure.  He was said to be unable to perform 
certain tasks as a result of limitations to his upper body.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of the presently assigned 
20 percent for either the veteran's service-connected left 
shoulder impingement syndrome and bursitis or the service-
connected degenerative joint disease and right shoulder 
impingement syndrome.  The 20 percent currently in effect for 
the minor left arm is appropriate where range of motion is 
limited to both at the shoulder level (90 degrees), and 
midway between the side and shoulder level (45 degrees).  The 
20 percent currently in effect for the major right arm is 
appropriate where range of motion is limited to both at the 
shoulder level (90 degrees).  At all times during the 
pendency of this appeal, the veteran is shown to have range 
of motion of at least 90 degrees, at shoulder level in each 
arm, which warrants a 20 percent evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.

VA examinations in November 2000, November 2001, and July 
2003 reveal range of motion of the veteran's left shoulder to 
be at approximately to the shoulder level, and this was 
confirmed on VA outpatient treatment records.  The examiners 
specifically noted that weakness, incoordination, fatigue or 
lack of endurance did not limit range of motion up to 90 
degrees.  The July 2003 VA examination revealed additional 
limitation of motion due to pain above 90 degrees.  To 
warrant the next higher evaluation, range of motion would 
have to be limited to only 25 degrees from the left side as a 
result of ordinary range of motion testing or limited to 45 
degrees in the right arm, which has not been shown by the 
evidence of record.  

In considering whether a higher disability rating would be 
warranted as a result of additional limitation of motion due 
to pain on use, including flare-ups, with restricted range of 
motion, the preponderance of the evidence suggests that the 
currently assigned 20 percent evaluation is still warranted.  
The veteran is generally shown to be able to move each 
shoulder and arm to the level of the shoulder, but might have 
been limited beyond 90 degrees due to increased guarding as a 
result of pain.  The examiner in November 2000 specifically 
stated that there was no additional limitation of range of 
motion or joint function due to pain, fatigue, weakness, or 
lack of endurance following repetitive use or during flare-
ups.  In November 2001 there was pain with range of motion, 
but no weakness or numbness.  In July 2003, additional 
limitation of range of motion during flare-up of the 
shoulders was said to last only about 15 to 30 minutes and if 
range of motion was above 90 degrees.  The preponderance of 
the evidence is against additional limitation of motion of 
either arm due to pain or flare-ups of pain, supported by 
objective findings, to a degree (i.e., more nearly 
approximate 25 degrees from the side on the right and 45 
degrees on the left) that would support a rating in excess of 
20 percent for either shoulder.  The preponderance of the 
evidence is also against such additional limitation of motion 
of either arm due to weakness, fatiguability, incoordination 
or any other shoulder symptom or sign.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

The Board has also considered certain other diagnostic code 
provisions in evaluating the veteran's bilateral shoulder 
disability.  The veteran, however, is not shown to have 
ankylosis of either shoulder joint (Diagnostic Code 5200), or 
to have impairment of the humerus resulting in fibrous union 
(Diagnostic Code 5202).  In this regard, it is noteworthy 
that the presently assigned 20 percent evaluation for each of 
the veteran's shoulders is the identical evaluation warranted 
under Diagnostic Code 5203 for nonunion of the clavicle or 
scapula with loose movement of the joint, or under Diagnostic 
Code 5202 for recurrent dislocation of the shoulder joint 
with frequent episodes of guarding of all arm movements.  
After reviewing these alternative provisions, however, the 
Board can find no basis on which to assign a higher rating.

Since the effective date of the grant of entitlement to 
service connection, the severity of the veteran's service-
connected left shoulder impingement syndrome and bursitis or 
the service-connected degenerative joint disease and right 
shoulder impingement syndrome has warranted no more than the 
currently assigned 20 percent evaluation for each disability.  
As the preponderance of the evidence is against a rating in 
excess of 20 percent for either shoulder disability, the 
benefit-of- the-doubt doctrine is inapplicable and the claims 
for higher ratings must be denied. 38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The RO considered an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extra-schedular consideration was not warranted in this 
case.  The Board agrees.  The evidence has shown that the 
veteran's seizure disorder with damage to both shoulders and 
left elbow made it unlikely that the veteran could find or 
hold gainful employment.  However, by rating action dated in 
August 2002, the RO awarded the veteran entitlement to a 
total disability rating as a result of individual 
unemployability, which takes into consideration marked 
interference with employment as a result of his service-
connected disabilities.  As such, there is no evidence of 
such exceptional circumstances beyond this so as to warrant a 
referral for consideration of an extra-schedular rating; his 
disability is as appropriately rated.  The Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

Entitlement to a rating in excess of 60 percent for complex 
partial seizure disorder with secondary generalization is 
denied.

Entitlement to an initial or staged rating in excess of 20 
percent for left shoulder impingement syndrome and bursitis 
is denied.

Entitlement to an initial or staged rating in excess of 20 
percent for degenerative joint disease and right shoulder 
impingement syndrome is denied.



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


